 

Exhibit 10.1

 



SERVICES AGREEMENT

 

This Agreement (this “Agreement”) is made and entered into by and between
ProActive Capital Resources Group LLC, dba PCG Advisory Group (the "Consultant")
and Blackboxstocks Inc., located at 5430 LBJ Freeway, Suite 1485, Dallas TX
75240 (the "Client") on August 11th, 2017. 

 

W I T N E S S E T H:

 

WHEREAS, the Consultant, a Delaware LLC, located at 535 Fifth Avenue, 24th
Floor, New York, NY 10017, operates a strategic advisory, investor relations &
public relations firm with a publishing website located at www.PCGAdvisory.com
(the "Website"); and

 

 

WHEREAS, the Client is a publicly-traded company; with shares quoted on the
OTCQX exchange under the symbol BLBX; and;

 

WHEREAS, the Client desires to utilize the services of the Consultant in
connection with its business operations;

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants
hereinafter set forth the parties hereto agree as follows:

 

 1. CONSULTANT DUTIES. The Consultant shall provide to the Client certain
    consulting services (the “Services”) in the areas of capital markets
    advisory and investor relations. In performance of these duties, the
    Consultant shall provide the Client with the benefits of its best judgment
    and efforts. It is understood and acknowledged by the Parties that the value
    of the Consultant's advice is not measurable in any quantitative manner.

 

1.TERM. Effective as of the date hereof the Client hereby engages the Consultant
to provide to it the Services for a period of six (6) months commencing on
August 11th, 2017 (the Effective Date) and terminating as of the close of
business on February 10th, 2018 (the “Term”).

 

 2. FEES. As consideration for the Consulting Services to be rendered by the
    Consultant to the Client during the Term, the Client shall pay the following
    Fees (the “Fees”):

     

    a.Month 1 - Client shall pay to the Consultant cash compensation (the “Cash
    Fee”) of two thousand five hundred dollars ($2,500.00), due upon signing.

     

    b.Month 2 - Client shall pay to the Consultant cash compensation (the “Cash
    Fee”) of three thousand five hundred dollars ($3,500.00), due upon invoice.

     

    c.Months 3-6 - Client shall pay to the Consultant cash compensation (the
    “Cash Fee”) of six thousand five hundred dollars ($6,500.00) per month, due
    upon invoice.

     

    d.Client shall pay to the Consultant stock compensation (the “Stock Fee”) of
    25,000 common shares, restricted under Rule 144, due and earned upon
    signing. Client shall also pay to the Consultant stock compensation of
    25,000 common shares, restricted under Rule 144, due and earned after 60
    days, and in addition, 25,000 common shares, restricted under Rule 144, due
    and earned after 120 days.

     

    e.Cash Fee payments can be made either by check or wire, as per below:

     

    ProActive Capital Resources Group

    Dba PCG Advisory Group

    JPMorgan Chase NY, NY

    ABA # #########

    A/C # #########

    

    1  

     

    

    

    f.The initial tranche of shares constitute a commencement incentive and
    consideration now earned, due and owing to Consultant for entering into this
    Agreement and allocating its resources to Company’s account for the Initial
    Term. Company acknowledges that Consultant must forego other opportunities
    to enter into this Agreement. As such, the Shares are irrevocably earned as
    of the Effective Date, and any calculation of the statutory holding period
    for removal of restrictive legend under Rule 144 promulgated under the
    Securities Act of 1933, shall be measured from the Effective Date.

     

    g.Company agrees that it shall take no action to cause the Shares to become
    canceled, voided or revoked, or the issuance thereof to be voided or
    terminated.

     

    h.Company agrees to timely take all action(s) necessary to clear the Shares
    of restriction upon presentation of any Rule 144 application by Consultant
    or its broker, including, without limitation, (i) authorizing the Company’s
    transfer agent to remove the restrictive legend, (ii) expediting the
    acquisition of a legal opinion from Company’s authorized counsel at
    Company’s expense,  (iii) delivering any additional documentation that may
    be required by Consultant, its broker or the transfer agent in connection
    with the legend removal request, including Rule 144 company representation
    letters, resolutions of the Board of Directors evidencing proper issuance of
    the Shares, etc., and (iv) cooperating and communicating with Consultant,
    its broker and the transfer agent in order to clear the Shares of
    restriction as soon as possible.

     

    i.Stock Fee payments shall be made out to the following:

     

    ProActive Capital Resources Group, LLC.

    535 Fifth Avenue, 24th Floor

    New York, NY 10017

    TIN# ##-#######

     

    3.CLIENT DUTIES. The Client agrees to the following:

    a.The Client will disclose to the Consultant any and all information the
    Client deems pertinent and necessary to the Consulting Services to be
    performed hereunder; and

    b.The information supplied by the Client to the Consultant will be from
    dependable and reliable sources and will be true and accurate in all
    material respects.

     

    4.CONFIDENTIALITY. Each party agrees to hold private and confidential all
    confidential information of the other party and neither party, without the
    prior written consent of the other, shall divulge, disseminate, communicate
    or otherwise disclose any confidential or proprietary information of the
    other party except to the extent required by law, regulation or any judicial
    or regulatory authority. Confidential information includes, but is not
    limited to, any information not obtainable by the general public and which
    contains information which would be considered owned by the owner and
    proprietary in nature and which would be considered as a trade secret except
    so far as it already exists in the public domain. For the avoidance of
    doubt, the parties hereto acknowledge and agree that only publicly available
    information shall be distributed or disseminated in connection with the
    provision of the Consulting Services hereunder and under no circumstance
    will any confidential information be distributed or disseminated in
    connection therewith.

     

     5. INDEMNIFICATION. Each party shall indemnify, defend, and hold the other
        party harmless from and against any and all claims, actions, suits,
        demands, assessments, or judgments asserted, and any and all losses,
        liabilities, damages, costs, and expenses (including, without
        limitation, attorney’s fees, accounting fees, and investigation costs to
        the extent permitted by law) alleged or incurred arising out of or
        relating to any operations, acts, or omissions of the indemnifying party
        or any of its employees, agents, and invitees in the exercise of the
        indemnifying party's rights or the performance or observance of the
        indemnifying party's obligations under this agreement. Prompt notice
        must be given of any claim, and the party who is providing the
        indemnification will have control of any defense or settlement.

    

2  

 

 

 

 6. CLIENT REPRESENTATIONS & WARRANTIES. The Client hereby represents and
    warrants to the Consultant that his Agreement has been duly authorized,
    executed and delivered by the Client and constitutes the legal, valid and
    binding obligation of the Client, enforceable against the Client in
    accordance with its terms, subject to laws of general application relating
    to bankruptcy, insolvency and the relief of debtors and rules of law
    governing specific performance, injunctive relief or other equitable
    remedies, and to limitations of public policy.

 

 7. CONSULTANT REPRESENTATIONS & WARRANTIES. The Consultant hereby represents
    and warrants to the Client that his Agreement has been duly authorized,
    executed and delivered by the Consultant and constitutes the legal, valid
    and binding obligation of the Consultant, enforceable against the Consultant
    in accordance with its terms, subject to laws of general application
    relating to bankruptcy, insolvency and the relief of debtors and rules of
    law governing specific performance, injunctive relief or other equitable
    remedies, and to limitations of public policy.

 

 8. RELATIONSHIP AMONG THE PARTIES. Nothing contained in this Agreement shall be
    construed to (i) constitute the Parties as joint venturers, partners,
    co-owners or otherwise as participants in a joint undertaking;
    (ii) constitute the Consultant as an agent, legal representative or employee
    of the Client; or (iii) authorize or permit the Consultant or any director,
    officer, employee, agent or other person acting on its behalf to incur on
    behalf of the other party any obligation of any kind, either express or
    implied, or do, sign or execute any things, deeds, or documents which may
    have the effect of legally binding or obligating the Client in any manner in
    favor of any individual, business, trust, unincorporated association,
    corporation, partnership, joint venture, limited liability company or other
    entity of any kind. The Client and the Consultant agree that the
    relationship among the Parties shall be that of independent contractor.

 

 9. ENTIRE AGREEMENT. This Agreement constitutes the entire agreement between
    the parties with respect to the subject matter contained herein and
    supersedes all prior oral or written agreements, if any, between the parties
    with respect to such subject matter and, except as otherwise expressly
    provided herein, is not intended to confer upon any other person any rights
    or remedies hereunder. Any amendments hereto or modifications hereof must be
    made in writing and executed by each of the parties. Any failure by a party
    to enforce any rights hereunder shall not be deemed a waiver of such rights.
    The Parties agree that this Agreement has been mutually drafted and authored
    by all the Parties and that it shall not be construed against any one Party.

 

 10. NON-SOLICITATION. During the Term of this Agreement and for twenty-four
     (24) months after any termination of this Agreement, Client will not,
     without prior written consent of Consultant, either directly or indirectly,
     on Client’s behalf or in the service or on behalf of others, solicit or
     attempt to solicit, divert or hire away any person employed by Consultant
     currently or during the previous twelve (12) months, any third party or
     consultant engaged by Consultant, or any customer of Consultant.

 

 11. JURISDICTION. This Agreement shall be governed by and construed in
     accordance with the laws of the State of New York without giving effect to
     conflict of laws principles. The parties agree that any dispute arising out
     of or in relation to this contract shall be resolved by arbitration and
     judgment upon the award rendered by the arbitrators may be entered in any
     court having jurisdiction. The arbitration shall be carried out using one
     of the following arbitration services: "JAMS, AAA, or NAM", using
     one arbitrator. The party demanding arbitration shall have the choice of
     one the three arbitration services named herein.  The Consultant shall be
     entitled to attorneys’ fees and costs of bringing any action for unpaid
     fees or consideration

 

 12. SEVERABILITY. If any paragraph, term or provision of this Agreement shall
     be held or determined to be unenforceable, the balance of this Agreement
     shall nevertheless continue in full force and effect unaffected by such
     holding or determination.



3  

 

 

 

 13. HEADINGS. The section headings contained in this Agreement are for
     reference purposes only and shall not affect the meaning or interpretation
     of this Agreement.



 

 

 14. NOTICES, PAYMENTS. Any payment, notice or other communication required by
     this Agreement (a) shall be in writing, (b) may be delivered personally,
     sent via electronic mail, or sent by reputable overnight courier with
     written verification of receipt or by registered or certified first class
     United States Mail, postage prepaid, return receipt requested, (c) shall be
     sent to the addresses listed above or to such other address as such party
     shall designate by written notice to the other party, and (d) shall be
     effective upon receipt.



 

 15. FURTHER ACTION. The Parties hereto shall execute and deliver all documents,
     provide all information and take or forbear from all such action as may be
     necessary or appropriate to achieve the purposes of this Agreement.

 



 16. ASSIGNMENT. This Agreement may not be assigned by either party hereto
     without the written consent of the other, but shall be binding upon the
     successors of the Parties.

 

 17. COUNTERPARTS. This Agreement may be executed in duplicate counterparts,
     each of which shall be deemed an original, but all of which together shall
     constitute one and the same Agreement. In the event that the document is
     signed by one party and faxed (or e-mailed) to another the Parties agree
     that a faxed (or e-mailed) signature shall be binding upon the Parties to
     this Agreement as though the signature was an original.

 

 

 

4  

 



 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
day and year first above written.

 

 



 

ProActive Capital Resources Group, LLC

DBA PCG Advisory Group

          By:  /s/ Jeffrey S. Ramson   Name: Jeffrey S. Ramson   Title: Chief
Executive Officer       Blackboxstocks Inc.               By:  /s/ Gust Kepler  
Name: Gust Kepler   Title: CEO



 

 



 

 

5  

 



